Barnes, J.
(dissenting). I think tbe plaintiff was technically a trespasser, in that sbe entered a private dwelling place without license or invitation. It was no fault of de*502fendant that plaintiff made a mistake. This question aside, in my judgment the defendant should not be held liable. She ' was sixty years of age and “was left alone in the house a great deal, particularly nights — sometimes in the daytime, and many times a week alone in the building.” She testified without contradiction that she kept the dog to look after her and to take care of her. She had owned the dog for seven years, and once about eighteen months before it had bitten a boy slightly, under just what provocation does not appear, but it occurred on the back doorstep outside of the house in which plaintiff was then living. When taken out of the house in Milwaukee the dog was always held in leash. During an existence of seven years this animal had only one mark to his discredit, which would be a good record for most members of the animal kingdom. This dog was not a man-eater. I think the defendant had a right to keep him in her home for companionship and protection against marauders, and that she was not guilty of any negligence in so doing. I further think that a person may keep a dog in his house without being negligent, where he knows that the animal will bite intruders. A caller may make a mistake as to the door which should be entered in order to call on another, but this does not justify the caller in promiscuously opening doors and intruding into other places. There is one invariable custom that is pursued in such cases, and that is to knock, and await a response and an invitation to enter before doing so. The plaintiff says she had an invitation to enter in this instance, from the lady on whom she intended to call, but, finding that what she supposed was the right door did not open easily, she concluded to try the other one. Assuming that plaintiff was not a trespasser, the meat of the case is here: Defendant had a right to suppose that no one except a member of her family, or perhaps a licensee, would enter her apartments except by invitation. Can it be said that she should reasonably have anticipated that some person desiring to call on her neighbor *503and who bad knocked at her neighbor’s door and had been bidden to enter, would then attempt to enter by another door leading to another apartment ? I do not think so. I am entirely in sympathy with the rule that, where a person is in a place where he has a right to be and is, without provocation, bitten by a dog, the owner should be held responsible. I do not think the rule should be extended to a home where a dog has a right to be and where the person bitten has no such right; and whether she was a trespasser or not, plaintiff had no right to open defendant’s door without invitation.